F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               OCT 5 2004
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                      Clerk

 MARVIN R. WASHINGTON,

          Plaintiff-Appellant,
 v.                                                          No. 03-7112
 STEVE KAISER,                                         (D.C. No. 01-CV-681-P)
                                                          (E.D. Oklahoma)
          Defendant-Appellee.


                                 ORDER AND JUDGMENT*


Before TACHA, Chief Circuit Judge, BRISCOE and HARTZ, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Marvin R. Washington, a state prisoner appearing pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action. We exercise jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       In his complaint filed December 12, 2001, Washington contended defendant Steve

Kaiser, the former warden of the Davis Correctional Facility, deprived him of his rights

by stealing three gold rings from him in June 1998. Defendant filed a motion for

summary judgment alleging the claim was barred under the doctrine of res judicata. The

district court determined that Washington had presented the same claim in a small claims

action which involved the same defendant and the same incident, and that a final

judgment was entered in the small claims action. The district court dismissed the § 1983

action as frivolous.

       Washington contends his claim should not be barred by res judicata because there

was no final determination on the merits in the prior small claims action. Even if this

were true, his § 1983 action is barred by the statute of limitations. The statute of

limitations for 42 U.S.C. § 1983 claims arising in Oklahoma is two years. See Meade v.

Grubbs, 841 F.2d 1512, 1522 (10th Cir. 1988). Washington filed his complaint on

December 12, 2001, more than two years after the incident allegedly occurred. His claim

is barred by the statute of limitations.

       Washington also alleges the district judge was biased. Washington offers only

conclusory statements and fails to present any evidence beyond showing that the district

court ruled against him. Therefore, this argument is insufficiently supported. See Byrne

v. Nezhat, 261 F.3d 1075, 1103 (11th Cir. 2001).

       AFFIRMED. Washington is reminded of his obligation to continue making partial


                                              2
payments of the appellate filing fee until paid in full.

                                                   Entered for the Court

                                                   MARY BECK BRISCOE
                                                   Circuit Judge




                                               3